Black, J.
— The defendant was indicted in the Douglas county circuit court for forgery in the third degree, and appealed from a conviction had in Ozark circuit court, to which the cause had been transferred by change of venue. The indictment, omitting immaterial parts, is in these words : “That S. G-. Haws at etc., on etc. did unlawfully, feloniously, falsely, make and forge a certain instrument in writing, to-wit, a fee bill, purporting to be the act of one J. R. Woodside, then judge of the circuit court within and for the said county of Douglas, and one John H. Payne, who was then and there prosecuting attorney of said county of Douglas, and they the said J. R. Woodside and John H. Payne then and there having the legal power and authority as such officers to make, create and sign fee bills against the state of Missouri ; by which said purported fee bill *191a pecuniary demand and obligation for the payment of thirty-three dollars and seventy cents, by the state of Missouri to the said S. Gr. Haws purported to be created, which said false forged instrument and fee bill is of the purport following :
“ ‘ The State of Missouri 1

vs.

“ ‘ Abraham McDaniel.
In the J. P. of Douglas county, Missouri, Thirteenth Judicial Circuit.
“‘Bill of costs chargeable against the state of Missouri in the case above stated upon an affidavit preferred against the defendant for felonious assault with intent to kill, presented to the grand jury of Douglas county, Missouri, at the March term, A. D. 1886, of the circuit court of said county and the grand jury failed to indict the said Abraham McDaniel. (Then follows an itemized statement of the account, aggregating $33.70.)
“‘We, the judge of the thirteenth judicial circuit of the state of Missouri, and the prosecuting attorney of the county aforesaid, do hereby certify that we have strictly examined the foregoing bill of costs during the vacation of the circuit court at-term, 188-, and find the same, amounting to $33.70, to be correct, and the state of Missouri is liable for the payment thereof ; we further certify that the defendant was not indicted; that the offense charged assault with intent to kill, and punishable by imprisonment, and that the services were rendered for which charges are made, and that compensation is given by law for the services for which charges are made, and that the costs are properly taxed against the proper party. We further certify that the defendant is insolvent, and that no costs charged on the foregoing bill (except for board) were incurred on part of said defendant.
“ ‘ J. R. Woodside, Judge.
“ ‘ John H. Payne, Pros. Att’y.’ ”
To the above is attached and copied in the indictment the certificate of defendant as clerk of the circuit court of Douglas county.
*192During the trial, it was conceded that the name of the judge to the certificate was a forgery. The evidence for the state is to the effect, that defendant’s deputy made out the fee bill, prepared the certificate for the judge and prosecuting attorney to sign, and that defendant added his certificate thereto. This and twenty or thirty other fee bills were then handed to Mr. Payne, the prosecuting attorney, who took them to the judge, then holding court in Ozark county, for his signature. The prosecuting attorney returned the fee bills to defendant, stating to him that the judge refused to certify this McDaniel fee bill. All this was done in the early part of April, 1886; and the defendant sent this bill of costs to the state auditor, with the name of the judge signed thereto by some one other than the judge. The auditor returned a check for the amount thereof on the twenty-eighth of the same month, which defendant cashed. Some of the persons to whom the fees were due testified that defendant had not paid the fees due to them, though demanded of him. There was other evidence tending to show that defendant forged the signature of the judge. Defendant testified that he did not sign the name of the judge to the certificate, though he thinks it had been signed when he sent the bill to the auditor, but by whom he does not know.
1. The indictment is based upon Revised Statutes, 1879, section 1894; and the first contention is that it should have been quashed, because the defendant is charged with having forged a fee bill when the judge- and prosecuting attorney had no power to make a fee-bill ; that the indictment should have been for forging a certificate to a fee bill and not for forging a fee bill. And for substantially the same reason it is urged that-the court should have excluded the evidence offered by the state.
By Revised Statutes, 1879, sections 2107 and 2108, it-is made the duty of the clerk, when the state is liable for the costs, to tax the same and to make out and *193deliver to the prosecuting attorney a fee bill, specifying each item of costs. The latter must examine the same, correct the errors, if any there be, and report to the judge. If a correct and proper charge against the .state, the judge and prosecuting attorney must certify the amount to the state auditor. The writing thus made out by the clerk is called a fee bill, both before and after it has been certified by the judge and prosecuting attorney. It is not, nor does it purport to be, an obligation against the state until certified by these officers. It is sufficient in the indictment to describe the instrument by the name or designation by which it is usually known, or by the purport thereof. Revised Statutes, .1879, sec. 1814. Here the instrument is, fully described in the purport clause, and that clause shows that it is a certified fee bill which the defendant is charged as having forged. Besides this, under a further allegation of purport, the tenor of the writing is given. Doubtless the charge might have been that defendant forged the certificate, as was done in the case of State v. Maupin, 57 Mo. 205. But it does not follow that this indictment is bad; on the contrary it is good and the evidence was properly received.
2. On a suggestion by the state to the Ozark circuit court, that the transcript filed therein had not been properly certified, the court made a rule on the clerk of the Douglas circuit court to perfect the transcript by making a proper certificate, and on the next day the clerk filed a perfected transcript, as stated in the record, to which defendant objected, and he then filed a motion to strike the transcript from the files of the court, which was overruled. When the order of removal was made by the Douglas circuit court, it became the duty of the clerk to make out and transmit to the Ozark circuit clerk a transcript of the record in the cause, “duly certified under the seal of the court,” and “such transcript” when received and filed by the clerk of the court *194to which the cause is removed, becomes a record of that court. Revised Statutes, 1879, secs. 1869, 1870.
The fact that the transcript was not duly certified did not deprive the Ozark court of the power to make an order in the cause. The statute as to making out the transcript is directory, and it was entirely compe. tent and proper for the Ozark circuit court to make the rule on the clerk of the court from which the cause had been removed. It was. the duty of the clerk to obey the rule. By leave he could have perfected the transcript without the rule. The court to which a cause is removed on change of venue, and in which a transcript is filed, may allow the transcript to be withdrawn for. the purpose of having the same perfected as to the clerk’s certificate, or the seal of the court added. Henderson v. Henderson, 55 Mo. 534. There was no error in these rulings of the court.
3. Objection is also made to the first instruction given on the request of the state by which the jurors were told that if, while the fee bill was in the actual possession or control of defendant, the name of J. R. Woodside was forged thereto, with intent to defraud, and defendant sent the same to the state auditor’s office for payment, and received payment thereof in the county of Douglas, then the defendant will be presumed to have knowledge of such forgery, “and unless he explains or accounts for such forgery, such facts are strong arid cogent circumstances tending to show the defendant’s guilt, and may be sufficient to warrant the jury in finding the defendant guilty as charged in the indictment.” It is to the quoted part of the instruction that objection is made, and to that we confine our attention. The objection is that the words used are too strong, are calculated to leave the impression that it was the duty of the jury to convict under the facts stated. It is to be observed that the question here is *195not as to what evidence will raise a presumption of, or be sufficient to show, the place where the forgery was committed. The question to be considered relates alone to the evidence as bearing upon the question whether defendant forged the name of Judge Woodside.
Possession of a forged instrument by a person claiming under it, it has been held, is evidence that such person made the false signature, or caused it to be made. Commonwealth v. Talbot, 2 Allen, 161. In State v. Terger, 86 Mo. 33, the defendant was indicted for forging a check in the name of a fictitious firm; the evidence showed that he uttered the same, and that he had possession of the check immediately after the crime had been committed. There was some other evidence, but it was held that the recent possession of the check by the defendant was sufficient evidence to support a verdict of guilty. To the same effect is Reg. v. James, 4 Cox’s C. C. 90. The facts therefore that the name of Judge Woodside was forged, while the fee bill was in the actual possession or control of this defendant, and that he collected the amount thereof from the state auditor are evidence that defendant made the false signature. These are facts from which the jury could infer that he committed the forgery, and there was no ■error in so instructing the jury. The use of the words strong and cogent is subject to criticism, as tending to invade the province of the jury, whose duty it was to determine the weight of the evidence; But the further words of the instruction show that it was still left to the jury to determine the question of defendant’s guilt from all the evidence. Other instructions given at the request of the defendant in clear terms kept the burden of proof upon the state throughout the entire case. Whilst the instruction is subject to some criticism, in the respect before stated, there is nothing in it to justify a reversal and especially so in view of the liberal instructions given at the request of the defendant.
*196The judgment is therefore affirmed.
Sherwood, J., absent; the other judges concur, except Barclay, J., who dissents.